 
Exhibits A and B in this Exhibit 10.1 have been omitted in accordance with Item
601(b)(2) of Regulation S-K.  AutoWeb, Inc. will furnish supplementally a copy
of any omitted exhibit to the Securities and Exchange Commission upon request;
provided, however, that AutoWeb, Inc. may request confidential treatment
pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as amended, for
the exhibits so furnished.
 
Exhibit 10.1
MASTER LICENSE AND SERVICES AGREEMENT
 
This Master License and Services Agreement (“Agreement”) is made and entered
into as of October 5, 2017 (“Effective Date”), by and between Autobytel Inc., a
Delaware corporation (“Company”), and DealerX Partners, LLC, a Florida limited
liability company (“Vendor”) (Company and Vendor individually a “Party” and
collectively the “Parties”).
 
Background
 
Company is an automotive media and marketing services company engaged in the
business of providing (i) automotive consumers with the best available tools and
information they need to make smart, well-informed vehicle purchasing and
ownership decisions through the Autobytel Sites; and (ii) automotive dealers and
manufacturers with innovative products and services to help the dealers and
manufacturers sell more new and used cars. Vendor has developed proprietary
technology and systems for targeted, online marketing through the creation of
consumer information databases and “audiences” and is engaged in the business of
providing targeted, online marketing services using such databases and audiences
to the automotive industry.
 
Company desires to obtain a perpetual license to access and use Vendor’s
proprietary technology and systems, to engage Vendor to provide development,
maintenance, and operational support services for the technology and systems,
and to obtain the right to acquire a perpetual, irrevocable license to Vendor’s
proprietary technology and systems, and Vendor desires to provide the foregoing
to Company on the terms and conditions set forth in this Agreement.
 
In consideration of the mutual promises and covenants contained herein and other
good and valuable consideration, the receipt and sufficiency of which is hereby
acknowledged, and intending to be legally bound, the parties agree as follows:
 

 
ARTICLE I
DEFINITIONS
 
For purposes of this Agreement, the following terms shall have the meanings set
forth below:
 
“Action” means any complaint, claim, demand, prosecution, indictment, action,
litigation, lawsuit, arbitration, proceeding, hearing, inquiry, audit, or
investigation (whether civil, criminal, judicial, or administrative, and whether
formal or informal, and whether public or private) made or brought by any Person
or brought or heard by or before any Governmental Authority.
 
“Affiliate(s)” of a Party shall mean any and all entities (whether incorporated
or not, and whether existing as of the Effective Date or that exist in the
future), that are owned or controlled by the Party, that own or control the
Party, or that are under common control with a Party. For purposes of the
preceding sentence, “own or control” shall mean (i) the record or beneficial
ownership or control (directly or indirectly) of more than fifty percent (50%)
of the outstanding shares or securities representing the right to vote for the
election of directors or other managing authority of a Party or (ii) the
ability, whether directly or indirectly, to direct the affairs of another by
means of ownership, agreement, contract, or otherwise.
 
 

 
 
 
 

 
-1-

 
 
“Automotive Field” means sale of automobiles and parts or accessories therefore;
providing information about automobiles and parts and accessories therefore;
connecting consumers to sellers of automobiles and parts and accessories
therefore; or providing web-based advertising and marketing programs to sellers
of automobiles and parts and accessories therefore.
 
“Business Day” means any day other than a Saturday, Sunday, or a day on which
banks located in the State of Florida, USA are authorized or required by Law to
close.
 
“Change in Control” means the (i) consummation of a reorganization, merger, or
consolidation of an entity (“Acquired Entity”) with or into another entity as a
result of which transaction the stockholders, members, partners, or other equity
owners of the Acquired Entity immediately prior to such transaction own,
immediately after such transaction, a number of shares of voting stock,
membership interests, partnership interests, or other voting securities of the
Acquired Entity that represent less than fifty percent (50%) of either (1) the
then outstanding shares of voting stock, membership interests, partnership
interests, or other voting securities of the Acquired Entity; or (2) the
combined voting power of all of the then outstanding shares of stock, membership
interests, partnership interests, or other securities of the Acquired Entity
entitled to vote generally in the election of directors, managing members, or
managing partners, as applicable; (ii) sale or other disposition of all or
substantially all of the assets of the Acquired Entity; or (iii) the acquisition
by any individual, entity, or group (within the meaning of Section 13(d)(3) or
14(d)(2) of the Securities Exchange Act of 1934, as amended) of beneficial
ownership (within the meaning of Rule 13d-3 promulgated under such act) of more
than 50% of either (1) the then outstanding shares of voting stock, membership
interests, partnership interests, or other voting securities of the Acquired
Entity; or (2) the combined voting power of all of the then outstanding shares
of stock, membership interests, partnership interests, or other securities
entitled to vote generally in the election of directors, managing members, or
managing partners, as applicable.
 
“Company Change in Control Event” means a Change in Control of Company where the
Company or its acquirer or successor elects to pay Vendor the Perpetual Platform
Support Cash Consideration.
 
“Company Common Stock” means the Company’s Common Stock, $0.001 par value per
share.
 
“Company Platform Audience” means the Platform Audience derived from the use and
operation of the Platform for Company’s benefit and marketing purposes.
 
“Company Insolvency Event” means the occurrence of an event set forth in Section
4.3(b) that results in a termination of Vendor’s right to receive the Market
Capitalization Event Shares prior to the Market Capitalization Event Shares
being earned and the Company elects to acquire Perpetual Platform Support by
payment of the Perpetual Platform Support Cash Consideration.
 
“Confidential Information” means (i) the terms and conditions of this Agreement;
(ii) a Party's trade secrets, business plans, strategies, methods, and/or
practices; (iii) software, technology, computer systems architecture, and
network configurations; (iv) any other information relating to either Party that
is not generally known to the public, including information about either Party's
personnel, products, customers, marketing and pricing strategies, services, or
future business plans, know-how, formulas, processes, ideas, and inventions
(whether or not patentable) or which should be reasonably understood by the
receiving party as the confidential or proprietary information of the disclosing
party; and (v) any and all analyses, compilations, studies, notes, or other
materials prepared with or which contain or are based on Confidential
Information received from the disclosing party. Confidential Information does
not include information that: (i) is known to the receiving party prior to the
time of receipt by the receiving party as evidenced by written records of the
receiving party; (ii) is or becomes publicly known and made generally available
through no improper action or inaction by the receiving party or any agent or
Affiliate of the receiving party; (iii) is independently developed by the
receiving party without use of or reference to the Confidential Information of
the disclosing party; or (iv) has been rightfully received by the receiving
party from a third party who is not known by the receiving party at the time of
receipt of the Confidential Information to be under an obligation of
confidentiality to the disclosing party restricting the disclosure of the
Confidential Information to the receiving party.
 
 
 
-2-

 
 
“Consent” means any approval, consent, permission, ratification, waiver, or
other authorization of any Person (including any Governmental Authority).
 
“Contract” means any agreement, contract, obligation, promise, note, bond,
mortgage, undertaking, indenture, purchase order, sales order, instrument,
lease, franchise, license, permit, understanding, arrangement, commitment, or
undertaking, whether written or oral, or express or implied, and in each case,
including all amendments thereto.
 
“Critical Platform Support” means the Platform Support listed in Section I.A of
the Platform Support and Service Level Schedule.
 
“Deliverables” means tangible material, or its intangible equivalent in
unwritten or oral form, provided by Vendor in performance of its obligations
under this Agreement; Deliverables shall include all Software, scripts,
configuration files, database schemas, and all design documentation.
 
“Dispute Resolution Venue” means (i) Miami, Florida in the case of any action or
proceeding initiated or filed by Company; and (ii) Tampa, Florida in the case of
any action or proceeding initiated or filed by Vendor.
 
“Electronic Transmission” means a communication (i) delivered by facsimile,
telecommunication, or electronic mail when directed to the facsimile number of
record or electronic mail address of record, respectively, which the intended
recipient has provided to the other party for sending notices pursuant to the
Agreement and (ii) that creates a record of delivery and receipt that is capable
of retention, retrieval, and review, and that may thereafter be rendered into
clearly legible tangible form.
 
“Existing Vendor Members” means all of the holders of equity interests in Vendor
as of the Effective Date.
 
“Existing Vendor Member Designee” means the designee, as of the Effective Date,
of the Existing Vendor Member that has certain rights to use the Platform.
 
“Frozen Platform” means the Platform and Platform Documentation as they exist as
of the end of the Platform Support Period.
 
“Frozen Platform Triggering Event” means the occurrence of any of the following:
 
(i)
A termination or expiration of all Platform Support for any reason.
 
(ii)
A Vendor Default Event.
 
“Governing Documents” means (i) with respect to a corporate Person, such
Person’s (1) certificate or articles of incorporation or other formation
document, as amended to date, (2) bylaws, and (3) any resolution adopted by the
board of directors or shareholders of such Person; and (ii) with respect to a
limited liability company Person, such Person’s (1) certificate of formation or
organization or other formation document, (2) operating or similar agreement or
document, and (3) any resolution adopted by the board of directors, manager,
managing member, or members of such Person.
 
“Governmental Authority” means any: (i) nation, state, county, city, town, or
other jurisdiction of any nature; (ii) federal, state, local, municipal,
foreign, or other government; (iii) governmental or quasi-governmental authority
of any nature (including any governmental agency, branch, department, official,
or entity and any court or other tribunal); (iv) multi-national organization or
body; (v) stock exchange or quotation service; (vi) body exercising, or entitled
to exercise, any administrative, executive, judicial, legislative, police,
regulatory, or taxing authority or power of any nature; (vii) arbitrator or
mediator; or (viii) any official or authorized representative of any of the
foregoing.
 
 
 
-3-

 
 
“Governmental Authorization” means any Consent, permit, license, Order, or other
authorization issued, granted, given, or otherwise made available by or under
the authority, or any requirement, of any Governmental Authority or pursuant to
any Laws.
 
“Initial Platform Support Period” means the five-year period commencing on the
Effective Date and ending at 12:00 midnight (Eastern Time) on the day before the
fifth anniversary of the Effective Date.
 
“Intellectual Property Rights” means (i) all inventions (whether patentable or
unpatentable and whether or not reduced to practice), all improvements thereto,
and all patents, patent applications, and patent disclosures, together with all
reissuances, continuations, continuations-in-part, revisions, extensions, and
reexaminations thereof; (ii) all copyrights and works of authorship (whether
copyrightable or not), and all applications, registrations, and renewals, and
moral rights in connection therewith in any jurisdiction; (iii) all know-how,
trade secrets, and Confidential Information; (iv) all Software; (v) all
websites, website content, and domain names (including registrations thereof);
(vi) all other intellectual property and/or proprietary rights; and (vii) all
tangible embodiments of any of the foregoing (in whatever form or medium),
including all copies thereof.
 
“Laws” means any federal, state, local, municipal, foreign, international,
multinational, or other order, constitution, law, ordinance, principle of common
law, regulation, statute, rule, treaty, permit, license, certificate, judgment,
Order, decree, award, or other decision or requirement of any arbitrator or
Governmental Authority.
 
“Licensed Technology, Documentation and Access, Use and Development Rights”
means the Platform, Platform Technology, Platform Functionality, Platform
Documentation, and Platform Documentation Access, Use and Development Rights,
including without limitation:
 
(i)
Vendor’s network of data collection placements exclusive of Vendor’s current and
future clients.
 
(ii)
Use of Vendor Platform Audiences.
 
(iii)
The Digital Marketing Platform for retargeting.
 
(iv)
Twilio-based phone call platform.
 
(v)
Wordpress Powered CMS Web Platform for the Automotive Field.
 
(vi)
Email, video, and direct mail capabilities.
 
“Lien” means any lien, security interest, pledge, charge, claim, condition,
equitable interest, option, right of first refusal, preemptive right,
conditional or installment sale agreement, or other adverse interest.
 
“Market Capitalization Event” means the earliest to occur of the following prior
to the Market Capitalization Event Expiration Date:
 
(i)
The Market Capitalization of Company averaging at least $225.0 Million over a
consecutive ninety (90) day period (“Market Capitalization Measurement Period”);
and
 
(ii)
A Change in Control of Company resulting in a Market Capitalization of Company
of at least $225.0 Million.
 
The Market Capitalization of Company shall be determined by multiplying (i) the
weighted average number of shares of Company Common Stock issued and outstanding
during the Market Capitalization Measurement Period or the number of shares of
Company Common Stock outstanding immediately prior to the closing of the Change
in Control of Company, as applicable, by (ii) the weighted average closing price
of the Company Common Stock on The Nasdaq Capital Market over the Market
Capitalization Measurement Period or the per share price received by
stockholders of Company in the Change in Control transaction, as applicable.
 
“Market Capitalization Event Expiration Date” means 12:00 midnight (Eastern
Time) on the day before the fifth anniversary of the Effective Date.
 
 
 
-4-

 
 
“Market Capitalization Event Expiration Event” means the expiration of Vendor’s
right to receive the Market Capitalization Event Shares prior to the Market
Capitalization Event Shares Issuance and Company elects to pay Vendor or its
successor or assigns the Perpetual Platform Support Cash Consideration.
 
“Market Capitalization Event Shares” means 710,856 shares of Company Common
Stock provided that if at any time prior to the issuance of such shares Company
shall subdivide or combine the Company Common Stock, the number of Market
Capitalization Event Shares shall be proportionately adjusted to reflect such
subdivision or combination.
 
“Market Capitalization Event Shares Deemed Initial Issuance Price” means the
weighted average closing price of the Company Common Stock on The Nasdaq Capital
Market during the consecutive ninety (90) day period preceding the date of the
Market Capitalization Event Shares Issuance.
 
“Market Capitalization Event Shares Issuance” means the issuance of Market
Capitalization Event Shares upon the occurrence of a Market Capitalization
Event.
 
“Off-the-Shelf Software” means commercially available desktop computer Software
licensed non-exclusively under “shrink wrap” or other comparable standard form
licenses.
 
“Open Source Software” means each of: (a) any Software that contains, or is
derived in any manner (in whole or in part) from, any Software that is
distributed as free Software, open source Software (e.g., GNU General Public
License, Apache Software License, or MIT License), or pursuant to similar
licensing and distribution models, and (b) any Software that requires as a
condition of use, modification, hosting, and/or distribution of such Software,
or of other Software used or developed with, incorporated into, derived from, or
distributed with such Software, that such Software or other Software: (i) be
disclosed or distributed in source code form, (ii) be licensed for the purpose
of making derivative works, (iii) be redistributed, hosted, or otherwise made
available at no or minimal charge, or (iv) be licensed, sold, or otherwise made
available on terms that: (x) limit in any manner the ability to charge license
fees or otherwise seek compensation in connection with marketing, licensing, or
distribution of such Software or other Software, (y) grant the right to
decompile, disassemble, reverse engineer, or otherwise derive the source code or
underlying structure of such Software or other Software, or (z) limit in any
manner the ability to enforce Intellectual Property Rights in such Software.
 
“Order” means any judgment, decision, order, injunction, decree, award, or writ
of any Governmental Authority.
 
“Perpetual Platform Support” means Platform Support provided by Vendor in
perpetuity.
 
“Perpetual Platform Support Acquisition Event” means the earliest occurrence of
the following events:
 
(i)
A Company Change in Control Event.
 
(ii)
The Market Capitalization Event Shares Issuance.
 
(iii)
A Market Capitalization Event Expiration Event.
 
(iv)
A Vendor Change in Control Event.
 
(v)
A Company Insolvency Event.
 
(vi)
A Perpetual Platform Support Assignment Event.
 
“Perpetual Platform Support Cash Consideration” means the amount equal to Twelve
Million Five Hundred Thousand Dollars ($12,500,000.00).
 
 
 
-5-

 
 
“Perpetual Platform Support Assignment Event” means any transfer or assignment
of this Agreement by Company where (i) the Company has not previously obtained
Perpetual Platform Support; and (ii) the Company elects to acquire Perpetual
Platform Support by payment of the Perpetual Platform Support Cash Consideration
in connection with such transfer or assignment.
 
“Perpetual Platform Support Consideration” means the consideration paid to
Vendor by Company to obtain Perpetual Platform Support that consists of either
(i) the Perpetual Platform Support Cash Consideration; or (ii) the Market
Capitalization Shares Event Shares Issuance.
 
“Person” means any natural person, corporation (including any non-profit
corporation), general or limited partnership, limited liability company, joint
venture, estate, trust, association, organization, labor union, or other entity,
or a Governmental Authority.
 
“Personal Information” means any financial or other nonpublic personal
information about or relating to any individual that is received, generated,
collected, or processed by Vendor, regardless of the medium involved (e.g.,
paper, electronic, video, audio).
 
“Platform” means Vendor’s ROIQ Stack platform software stack which includes the
components listed below; all current and future enhancements, modifications,
development, and capabilities of the ROIQ Stack, and any other software required
to generate or enhance Platform Functionality, even if not included in the ROIQ
Stack, that are developed or that come into effect during the Platform Support
Period; and all Intellectual Property Rights included in or comprising all of
the foregoing or that are needed for the operation and use of the Platform. The
Platform components are:
 
(i)
Wordpress Web platform
 
(ii)
RoiQ, which is comprised of the below-listed components:
 
a.
Data & Analytics Stack
 
b.
Call Stack
 
c.
ANON eMail
 
d.
ANON Direct Mail
 
“Platform Audience” means a group of consumers or consumer events, which are
divided into groups or subgroups based on internet usage, digital native
application usage, or any other digital marker or signal upon which criterion
such as site usage, product usage, media usage, communication preferences and
usage, demographics, etc. may be used to segment consumers or consumer events
for the purpose of directing marketing actions.
 
“Platform Documentation” means source code, written or stored otherwise,
application program interfaces, databases (except for Platform Audiences and
Third Party Script Captured Audiences), technical documentation, operational
manuals, and data generated and stored related to the operation of the Platform
for Company.
 
“Platform Documentation Access, Use and Development Rights” means the rights
granted to Company under Section 2.1 to use, have access to, to have provided to
Company the Platform Documentation, Company Platform Audience, and Vendor
Platform Audience, including, without limitation license and rights to use, add
to, build upon, modify, improve, enhance, and create derivative works from the
Platform Documentation.
 
“Platform Functionality” means the functionality and Platform Results and Output
from operation of the Platform as set forth in Section 2.3.
 
“Platform License” means the license and rights granted to Company pursuant to
Section 2.1.
 
“Platform Results and Output” means the results and output from the operation of
the Platform, including online traffic, clicks, and leads.
 
 
 
-6-

 
 
“Platform Source Code” means the source code for the Platform as in existence as
of the Effective Date and as modified, upgraded, or enhanced after the Effective
Date.
 
“Platform Support” means the support for the Platform provided by Vendor in
accordance with Section 2.2, including the Critical Platform Support and the
Vendor Development and Operations Team Platform Support.
 
“Platform Support Default Event” means any uncured default by Vendor or any
successor or assignee of Vendor in providing the Platform Support during the
Platform Support Period (for purposes of this definition, an uncured default in
providing Platform Support becomes effective upon Vendor’s failure to cure such
default within thirty (30) days following Company’s written notice detailing
such default).
 
“Platform Support and Service Level Schedule” means Exhibit A attached hereto
and incorporated herein by reference.
 
“Platform Support Period” means, as applicable, (i) the Initial Platform Support
Period, unless Company has acquired Perpetual Platform Support prior to such
date and time; (ii) the period commencing on the Effective Date and continuing
in perpetuity if Company has acquired Perpetual Platform Support prior to
expiration of the Initial Platform Support Period; (iii) the period commencing
with the Effective Date and ending upon the occurrence of a Change in Control of
Company, unless the Company has previously acquired Perpetual Platform Support
or a Company Change in Control Event occurs in connection with such Change in
Control of the Company, in either case, the Platform Support Period is
perpetual; and (iv) the period commencing on the Effective Date and ending at
any time Company elects to terminate all Platform Support.
 
“Platform Technology” means all Platform technology used to generate Platform
Results and Output available to or used by Vendor or any of its customers, any
holder of member or other equity interests in Vendor or to the Existing Vendor
Member Designee.
 
“Reimbursable Platform Operating Expenses” means those expenses for the
operation of the Platform on behalf of Company as set forth on the Reimbursable
Platform Operating Expenses Schedule.
 
“Reimbursable Platform Operating Expenses Schedule” means Exhibit B attached
hereto and incorporated herein by reference.
 
“Restricted Companies” means the following and their Affiliates: Edmunds,
Reply.com (including BuyerLink.com and One Planet), Detroit Trading, TrueCar,
Cox Automotive, Cars.com, Cargurus, and The Enthusiast Network.
 
“Software” means all computer software and subsequent versions thereof,
including source, object, executable, or binary codes, objects, comments,
screens, user interfaces, report formats, templates, menus, buttons and icons,
and all files, data, materials, manuals, design notes, and other items and
documentation related thereto or associated therewith.
 
“Stockholder Agreement” means the Stockholder Agreement relating to the Market
Capitalization Event Shares entered into between Company and Vendor concurrently
with the execution and delivery of this Agreement by the Parties.
 
“Tognetti” means Jeffrey Tognetti, the Managing Member of Vendor.
 
“Vendor Change in Control Event” means a Change in Control of Vendor where
Company is not the acquirer and Company elects to pay Vendor or its acquirer or
successor the Perpetual Platform Support Cash Consideration.
 
“Vendor Default Event” means the occurrence of any uncured, material default by
Vendor under this Agreement, which includes, without limitation, any Platform
Support Default Event.
 
 
 
-7-

 
 
“Vendor Development and Operations Team” means Tognetti and the other members of
the Vendor development and operations team who are critical to the continued
development, enhancement, and operation of the Platform as anticipated by this
Agreement.
 
“Vendor Development and Operations Team Platform Support” means the Platform
Support listed in Section I.B of the Platform Support and Service Level Schedule
 
“Vendor Platform Audience” means the Platform Audience, Bid Logs, and Third
Party Script Captured Audiences derived from the use and operation of the
Platform for the benefit and marketing purposes of Vendor’s customers (excluding
current and future Vendor clients and the Existing Vendor Member Designee or any
audiences derived or captured outside of the Automotive Field). Vendor shall
make available to Company any additional audience-related products, services, or
features Vendor obtains from any new or existing third-party vendor, unless
Vendor is contractually prohibited from doing so, subject to Company’s payment
of its proportional share of the cost of any such product, service, or feature.
 

 
ARTICLE II
PLATFORM LICENSE AND SERVICES
 
2.1         Platform License.
 
(a)          Vendor hereby grants to Company an exclusive, perpetual,
world-wide, irrevocable, non-terminable, fully paid up, royalty free license to
and full right to use, have access to, and to have provided to Company the
Platform, Platform Technology, Platform Functionality, Platform Documentation,
and Vendor Platform Audience to generate Platform Results and Output solely for
use for and within the Automotive Field.
 
(b)          Without limiting the generality of the foregoing, the license and
rights granted in Section 2.1(a) include, without limitation, the license and
right to use, add to, build upon, modify, improve, enhance, and create
derivative works from Platform Documentation; provided that unless and until
Platform Support ceases and Company acquires the right to receive the Frozen
Platform, Company may not change or modify the underlying base source code for
the Platform in Vendor’s GitHub account or other source code repository.
However, during the Platform Support Period, Vendor shall provide Company with a
development or “sandbox” staging area and access to the source code for Company
to gain knowledge about the source code and its use and operation.
 
(c)          Company shall solely own all right, title, and interest in and to
all additions, builds, modifications, improvements, enhancements, and derivative
works made by Company to the Platform and Platform Documentation in perpetuity.
 
(d)          Company shall solely own and have sole right to access and use the
Company Platform Audience in perpetuity.
 
(e)          The Platform License excludes custom development work to the
Platform commissioned and paid for by Vendor’s clients or the Existing Vendor
Member Designee.
 
(f)          The Platform License is transferable and assignable by Company in
connection with any assignment of this Agreement by Company in accordance with
Section 8.3. The Platform License does not include the right to sell or
sub-license rights to individual components of the Platform or sell or
sub-license rights to the Platform in its entirety or in its substantial
entirety except (i) in connection with an assignment or transfer of this
Agreement in accordance with Section 8.3; or (ii) after Company obtains the
Frozen Platform. For the avoidance of doubt, the Platform License does not
include the right to use, sell, or sub-license any Intellectual Property Rights
comprising the Platform other than as needed to operate and use the Platform.
 
 
 
-8-

 
 
2.2         Platform Support.
 
(a)          During the Platform Support Period, Vendor and its successors and
assigns shall (i) operate, maintain, support, and enhance the Platform in
accordance with the technical performance and availability requirements set
forth in the Platform Support and Service Level Schedule; and (ii) maintain
current, true, complete, correct, and accurate sets and copies of all Platform
Documentation that are fully accessible, viewable, and usable by Company by
means of providing a designated group of Company technology personnel with read
access to Vendor’s GitHub account, or other such source code repository should
Vendor choose to change the repository type or service.
 
(b)          Company at all times is solely responsible for its own creative
content, including display ads, messaging, user interfaces, and Company-specific
webpages displayed on any Vendor website.
 
(c)          Upon the earliest to occur of any Perpetual Platform Support
Acquisition Event, the Platform Support Period shall be perpetual and shall not
terminate at the end of the Initial Platform Support Period.
 
(d)          At any time, Company may elect to terminate all or any portion of
the Platform Support upon thirty (30) days’ notice to Vendor. Upon termination
of any Platform Support, both the Reimbursable Platform Operating Expenses
associated with such terminated Platform Support and the services, access, and
Platform Results and Output associated with such terminated Platform Support
shall terminate.
 
(e)          Upon the occurrence of any Frozen Platform Triggering Event:
 
(i)
Company shall receive the Frozen Platform to use for and within the Automotive
Field in perpetuity to generate Platform Results and Output, and Vendor shall
promptly (but in no event later than thirty (30) days after the occurrence of
the Frozen Platform Triggering Event) (i) deliver or make available to Company
full, complete, and accurate copies of all Platform Documentation and Company
Platform Audience in existence at that time.
(ii)
Company’s access right to further updates to the Platform shall terminate.
(iii)
Company shall not have access to Third Party Script Captured Audiences, and
expenses associated with such access in any Statement of Work shall be omitted
at that time.
(iv)
Company shall have continued access to Bid Logs in perpetuity.
(v)
Company shall not have access to updated ANON eMail or Direct Mail databases and
expenses associated with such access in any Statement of Work shall be omitted
at that time, and the scope of Company access will be limited to email and
direct mail sent by Company during the Term.
(vi)
Vendor shall have no obligation to support the Frozen Platform.
(vii)
Company shall be responsible for establishing accounts and services intended to
replace those services previously supplied by Vendor as described in Exhibit A
under the Critical Platform Support. Vendor will assist Company in establishing
these accounts and services and starting the operation of the Platform. Company
and Vendor may mutually agree to share some accounts and services. These
accounts and services will be determined and agreed to mutually by Vendor and
Company at the time of the Frozen Platform Triggering Event.
(viii)
In the event the Frozen Platform Triggering Event constitutes a Vendor Default
Event, in addition to the foregoing under this Section 2.2(e):
 
(1)     Company retains and reserves any other rights or remedies it may have by
reason of such Vendor Default Event; and
 
(2)     If such Vendor Default Event occurs after a Change in Control of Vendor,
Tognetti and the other members of the Vendor Development and Operations Team
shall be personally obligated to provide, and Vendor or its successor or assigns
shall be obligated to take all necessary actions and enter into all necessary
agreements and other documents to ensure that Tognetti and the other members of
the Vendor Development and Operations Team shall each be personally available
and obligated to provide, Vendor Development and Operations Team Platform
Support for a period of not less than six (6) months following the effective
date of the uncured default in providing Platform Support.
 
 
 
-9-

 
 
(f)           The Platform Support is not transferable or assignable by Company
in connection with any assignment of this Agreement by Company unless Company
has acquired Perpetual Platform Support prior to or in connection with such
transfer or assignment. Perpetual Platform Support and the Frozen Platform and
the Company’s rights therein are transferable and assignable by Company in
connection with any transfer or assignment of this Agreement by Company.
 
2.3         Platform Functionality. During the Platform Support Period, Vendor
shall provide Company with Platform Functionality, which includes, without
limitation, the following:
 
(i)
ANON Email Retargeting with unique custom messages based on audience behavior
during website visits and usage in mobile apps.
(iii)
Programmatic Video Targeted to Competitors In-Market Shoppers.
(iv)
Anonymous, Variably Printed Direct Mail Retargeting.
(v)
Paid Search, Search Marketing, Transactional Focused PPC.
(vi)
Conversionary® - SEO ready, fully responsive WordPress powered website platform.
(vii)
RoiQ® - Analytics & Attribution with dashboards reporting real actions in real
time with source tracking and custom reports for website and mobile app
activities, impressions/bids-cast, conversations, trending, and history.
 
2.4         Company-Requested Development Work.
 
(a)          Vendor will perform the development services (“Development
Services”) described in one or more statements of work referencing this
Agreement and executed by the Parties (each, a “Statement of Work”). The
Development Services provided for in a Statement of Work are referred to as a
“Project.” Among other things, Statements of Work may identify: (i) the tasks to
be performed under such Statement of Work; (ii) the Deliverables to be delivered
to Company by Vendor under the Statement of Work; (iii) the schedule for the
Project (“Project Schedule”); (iv) the operational elements, features, and
functional design specifications of the Deliverables (“Specifications”); (v)
delivery of and access to source and other codes for the Deliverables; (vi) any
third party deliverables and the party responsible for providing such third
party deliverables; (vii) the schedule of estimated fees and expenses for the
applicable Project (the fees and expenses will together be referred to as the
“Project Fees”) and the payment terms; (viii) cancellation fees (if any); and
(ix) ongoing recurring work and emergency work communicated through authorized
channels included in the scope of a Project. Upon execution of a Statement of
Work by both Parties, the Statement of Work will be subject to and deemed part
of this Agreement and incorporated herein by reference. In the event of any
apparent conflict, ambiguity, or inconsistency between or among the terms of
this Agreement and a Statement of Work, the conflicting, ambiguous, or
inconsistent terms shall be construed in a reasonable manner that gives effect
to all such terms. If such construction is not possible, the terms of this
Agreement shall prevail except to the extent the Statement of Work expressly
references the provisions of this Agreement being modified, and with respect to
that particular Statement of Work only. Development Services will be performed
in a good and workmanlike manner and the Deliverables shall materially conform
to their relevant specifications.
 
(b)          Within thirty (30) days of Company’s request, Vendor shall convey
and deliver to Company current, complete, correct, and accurate sets of all
Platform Documentation that is developed by Vendor at the request of Company,
the development of which was funded by Company.
 
(c)          The Parties may agree in writing to any changes to a Statement of
Work, including changes, additions, or deletions to the Development Services or
Deliverables to be performed under the Statement of Work (each, a “Change
Order”). Either Party may from time to time during the performance under a
particular Statement of Work provide the other Party with a proposed Change
Order for such Statement of Work. Each Party may accept or reject in its sole
discretion any proposed Change Order submitted by the other Party. No Change
Order will have any contractually binding effect until such Change Order has
been executed by an authorized representative of each Party.
 
 
 
-10-

 
 
(d)          Unless a Statement of Work contains specific acceptance provisions
to the contrary, all Development Services and Deliverables submitted to Company
for approval shall be deemed accepted when Company provides Vendor written
notice stating that the Development Services and Deliverables are accepted by
the Company; provided, however, if the Company does not notify Vendor of any
issues in the applicable services/deliverables within sixty (60) days after
delivery by Vendor or uses the applicable services/deliverables commercially for
sixty (60) days, the delivery will be deemed accepted. Unless otherwise agreed
in a Statement of Work, Vendor agrees to promptly re-perform any Development
Services or replace any Deliverables that are reasonably rejected and not
accepted by Company. In the event Vendor has not been able to remedy any
rejected services or deliverables prior to the invoicing by Vendor immediately
subsequent to the rejection of the services or deliverables, payments due to
Vendor or that have been made to Vendor with respect to such rejected services
or deliverables will be credited back to Company on such subsequent invoice.
With respect to any credited amount, Vendor may re-invoice such credited amount
once the rejected Development Services or Deliverables have been remedied.
 
(e)          Deliverables shall be considered “works made for hire” under
applicable law and in which from the time of creation of such Deliverables, all
right, title, and interest thereto, including copyright and patent rights, shall
be owned exclusively by Company. To the extent any Deliverables are not deemed a
“work made for hire” under applicable law, Vendor hereby assigns and transfers
to Company all right, title, and interest, including copyright and patent
rights, in Deliverables. In the event that Company elects to file an application
for a patent in any jurisdiction respecting any Deliverables, Vendor shall
reasonably cooperate with Company in preparing and submitting the patent
application
 
(f)          Except as set forth in a Statement of Work and except for
modifications to the source code for the Platform requested by Company prior to
Company’s acquisition of Platform Co-Ownership, Company is not obligated to use
Vendor for any development or other Development Services.
 
(g)          The Parties acknowledge and agree that any modifications or
enhancements to or derivative works made from Platform Documentation developed
by Company, and all Intellectual Property Rights therein, shall be solely owned
and usable by Company, and Company may further modify, enhance, or make such
work the subject of additional derivative works, and all of the foregoing shall
be solely owned and usable by Company.
 
2.5         Subcontractors and Independent Contractors. Vendor will be solely
responsible for the selection and management of its personnel in performance of
its obligations under this Agreement. In addition, Vendor reserves the right,
upon notice to Company, to subcontract Vendor’s development, support, and
operating obligations under this Agreement to third party subcontractors or
independent contractors. Vendor shall be solely responsible for the performance
of the subcontractors and independent contractors that Vendor uses to perform
development, support, and operating obligations under this Agreement. Vendor
shall ensure that any Deliverables created by such subcontractors shall be
assigned or licensed to Vendor with full rights to license or assign such
Deliverables and all rights, title, and interests therein, as applicable, to
Company in accordance with this Agreement.
 
2.6         Certain Restrictions.
 
(a)          Vendor shall not sell, license, assign, or otherwise transfer the
Platform, Platform Technology or Platform Documentation to any third party
(including the Restricted Companies) during the Platform Support Period,
provided that:
 

(i)
The Existing Vendor Members or the Existing Vendor Member Designee shall be
entitled to continue to use the Platform, Platform Technology and Platform
Documentation.
 
(ii)
Vendor may sell or otherwise transfer the Platform, Platform Technology, and
Platform Documentation in their entirety to an acquirer of Vendor in a
transaction constituting a Change in Control of Vendor.
 
(iii)
Vendor may license or grant reseller or “white-label” rights to individual
components of the Platform to third parties (excluding Restricted Companies) as
long as no third party is licensed or granted reseller or “white label” rights
with respect to the Platform in its entirety or in its substantial entirety.
 
 
 
-11-

 
 
(b)          In addition to the restrictions set forth under Section 2.6(a) with
respect to the Platform, Platform Technology, and Platform Documentation, during
the Platform Support Period, Vendor shall not sell, license, transfer, or
otherwise provide any products, services, Platform results/output, Platform
Functionality, or Platform Results or Output to the Restricted Companies with
respect to the Automotive Field.
 
(c)          The Parties acknowledge that Company and Vendor will be engaged in
the business of licensing or selling of Platform Results and Output to their
respective customer bases and customer prospects and that their customers and
prospects may overlap. Nothing in this Agreement shall preclude either Party
from competing with the other Party with respect to the sale or license of
Platform Results and Output.
 
(d)          During the Platform Support Period, Company will not develop an
integrated, whole platform that competes with the Platform. The parties
acknowledge that Company may already have individual components or functionality
that are the same or similar to the Platform that Company will continue to use,
and that Company may develop these or other individual components or
functionality in the future; provided, however, that during the Platform Support
Period, Company will not independently develop the following Platform components
or functionality: (i) Data Management Platform (“DMP”) or demand side platform
(DSP”) based on Vendor’s framework, source code or architecture; or (ii) a call
stack on Twilio. Company is not restricted in using third party DMP’s or DSP’s
and building upon them.
 
(e)          Vendor will not enter into any contract, take an action, omit to
take any actions, nor make any commitments that will or may impair Company’s
rights under this Agreement or that would result in any Lien on the Company’s
license and other rights under this Agreement.
 
(f)          Vendor shall not use or provide the benefits of the Company
Platform Audience to any third parties exclusive of overlapping Platform
Audiences derived independently by Vendor.
 
(g)          Company shall not have any right to access or use any Platform
Audience derived by Vendor for any customer, Existing Vendor Member or Existing
Vendor Member Designee.
 
(h)          Without the prior written consent of the other Party, during the
Platform Support Period neither Company nor Vendor will, and each will use
commercially reasonable efforts to cause each of their respective Affiliates to
not, directly or indirectly, cause, induce, influence, encourage, or solicit any
material business relationship or any other customer, vendor, or supplier of the
other Party to terminate or modify in any respect any such relationship with the
other Party, subject to the rights of the Parties under Section 2.6(c) above.
 
(i)           Without the prior written consent of the other Party, during the
Platform Support Period and for a period of one (1) year thereafter, neither
Company nor Vendor will, and each will use commercially reasonable efforts to
cause each of their respective Affiliates to not, directly or indirectly,
solicit for employment or hire or engage any employee or independent contractor
of the other Party while such employee or independent contractor is employed or
engaged by the other Party or any of its Affiliates or any employee or
independent contractor who was employed or engaged by the other Party or any of
its Affiliates within six (6) months prior to such time, or cause, induce,
influence, or encourage to terminate, reduce or modify any employee’s or
independent contractor’s relationship with the other Party or any of its
Affiliates while so employed or engaged. Notwithstanding the foregoing, neither
Company nor Vendor nor any of their respective Affiliates shall be deemed to
have violated the covenants in this Section 2.6(i) by (i) publishing or running
advertisements and general solicitations in or through any print, broadcast,
internet, direct mail, or other medium to generally solicit qualified job
applicants to apply for employment opportunities within the soliciting Party or
any of its Affiliates and not specifically directed to any employee or
independent contractor of the other Party or any of its Affiliates, or (ii)
hiring or engaging any employee or independent contractor of the other Party or
any of its Affiliates who is terminated by the other Party or its Affiliates,
provided that no breach of the foregoing provisions of this Section 2.6(i) has
occurred with respect to such employee or independent contractor.
 
 
 
-12-

 
 
(j)          The Parties acknowledge that the restrictions contained in this
Section 2.6 are reasonable and necessary to protect the legitimate interests of
the respective Parties and constitute a material inducement to each Party
entering into this Agreement and consummate the transactions contemplated by
this Agreement. In the event that any covenant contained in this Section 2.6
should ever be adjudicated to exceed the time, geographic, product or service,
or other limitations permitted by applicable Law in any jurisdiction, then any
court is expressly empowered to reform such covenant, and such covenant shall be
deemed reformed in such jurisdiction to the maximum time, geographic, product or
service, or other limitations permitted by applicable Laws. The covenants
contained in this Section 2.6 and each provision hereof are severable and
distinct covenants and provisions. The invalidity or unenforceability of any
such covenant or provision as written shall not invalidate or render
unenforceable the remaining covenants or provisions hereof, and any such
invalidity or unenforceability in any jurisdiction shall not invalidate or
render unenforceable such covenant or provision in any other jurisdiction.
 

 
ARTICLE III
PLATFORM LICENSE ACQUISITION CONSIDERATION, REIMBURSABLE PLATFORM OPERATING
EXPENSES AND DEVELOPMENT SERVICES FEES AND PAYMENT TERMS
 
3.1         Platform License Acquisition Consideration.
 
(a)          In full payment for the Platform License, Platform Support,
Platform Functionality, Platform Documentation Access, Use and Development
Rights, right to acquire Platform Co-Ownership, and Company’s other rights under
this Agreement, concurrently with the execution and delivery of this Agreement
by the Parties:
 
(i)
Company has delivered to Vendor the sum of Eight Million Dollars
($8,000,000.00); and
 
(ii)
Company hereby grants to Vendor the right to earn and to be issued the Market
Capitalization Event Shares upon the occurrence of a Market Capitalization
Event.
 
(b)          The right to receive the Market Capitalization Event Shares shall
be non-transferable or assignable except to an acquirer of Vendor in connection
with a Change in Control of Vendor and provided that this Agreement is also
concurrently transferred to and fully assumed by the acquirer.
 
(c)          Concurrently with the execution and delivery of this Agreement, the
Parties have entered into the Stockholder Agreement governing the Market
Capitalization Event Shares upon their issuance.
 
(d)          Vendor’s right to earn and have issued to Vendor the Market
Capitalization Event Shares shall terminate upon the occurrence of any of the
following:
 
(i)
Upon the occurrence of any Vendor Default Event.
 
(ii)
Upon the occurrence of any Perpetual Platform Support Acquisition Event (other
than by reason of the Market Capitalization Event Shares Issuance).
 
(iii)
In the event Company receives the Frozen Platform.
 
(e)          In the event Company acquires control of Vendor within five years
of the Effective Date, the sum of the following shall be credited to the
acquisition price/consideration: (i) the cash payment set forth in Section
3.1(a); and (ii) either (1) Perpetual Platform Support Cash Consideration, if it
has been paid prior to such acquisition; or (2) the aggregate deemed market
value of the Market Capitalization Event Shares as of the date of the Market
Capitalization Event Shares Issuance (calculated using the Market Capitalization
Event Shares Deemed Initial Issuance Price) if the Market Capitalization Event
Shares have been issued prior to such acquisition.
 
 
 
-13-

 
 
3.2         Reimbursable Platform Operating Expenses and Development Services
Fees and Expenses.
 
(a)          Company shall pay or reimburse to Vendor (i) the fixed
out-of-pocket expenses unique to the operation of the Platform for the benefit
of Company and related solely to the generation or origination of Platform
Results and Output for the benefit of Company as set forth on the Reimbursable
Platform Operating Expenses Schedule; (ii) such variable expenses and costs for
third party media approved by Company in advance and incurred in the operation
of the Platform for the benefit of Company and related solely to the generation
or origination of Platform Results and Output for the benefit of Company; and
(iii)such fees, costs, and expenses agreed upon by the Parties in any Statement
of Work for Development Services. Company acknowledges that the vendors, fees,
and expenses set forth on the Reimbursable Platform Operating Expenses Schedule
reflect the vendors utilized and the fees and expenses in effect as of the
Effective Date. Company acknowledges and agrees that such vendors, fees, and
expenses are subject to change upon written notice; provided, however, that
Company must acknowledge in writing any change in any fees or expenses prior to
them becoming effective. Vendor shall make available to Company, provided Vendor
is not contractually prohibited from doing so, additional products and services
Vendor may obtain from vendors in the future, conditioned on Company’s payment
of the corresponding pass-through costs.
 
(b)          Except as may otherwise be agreed upon by Company in writing in
advance, (i) the fees payable to Vendor under applicable Statements of Work
include any and all costs and expenses which may be incurred by Vendor in
Vendor’s performance of the Development Services; and (ii) Vendor shall not be
reimbursed for any costs or expenses unless authorized by Company in writing in
advance of Vendor incurring the costs or expenses.
 
(c)          As to expenses for which Company has agreed to reimburse Vendor,
Company shall pay or reimburse Vendor for all reasonable and authorized business
expenses incurred by Vendor while engaged under this Agreement so long as said
expenses have been incurred for and promote the business of Company and are
normally and customarily incurred by persons performing similar services in the
same or similar market.
 
(d)          As a condition to reimbursement for approved expenses, Vendor shall
furnish to Company sufficient records and other documentary evidence required by
federal and state statutes and regulations for the substantiation of each
expenditure. Vendor must submit proper documentation for each such expense
within thirty (30) days after the date that Vendor incurs such expense, and
Company will reimburse Vendor for all eligible expenses within thirty (30) days
thereafter. Vendor acknowledges and agrees that failure to furnish the required
documentation may result in Company denying all or part of the expense for which
reimbursement is sought.
 
3.3         Invoicing and Payment. Unless otherwise set forth in a Statement of
Work and excepting costs for third party media in excess of $50,000 per month,
within fifteen (15) days after the completion of each month, Vendor will provide
Company with an invoice detailing the actual time charges and approved costs and
expenses incurred by Vendor on behalf of Company during the previous month,
together with sufficient backup and support (including third party invoices)
documenting the invoiced amounts. With respect to costs for third party media in
excess of $50,000 per month, Company will advance the costs for such third party
media to Vendor and such advances will be reconciled within the above-described
time period. If Company has any dispute regarding any invoice, Company will
contact Vendor to discuss Company’s concerns. Unless Company has notified Vendor
of Company’s disapproval of an invoice within thirty (30) days after Company
receives such invoice, such invoice shall be deemed to be approved by Company
and all amounts set forth on such invoice shall be due and payable. Company
agrees to pay all invoices that are not subject to a dispute on a monthly basis
in accordance with Company’s customary accounts payable practice. All payments
under this Agreement shall be made in U.S. Dollars.
 
3.4         Taxes. All amounts payable to Vendor are exclusive of national,
federal, state, local, and other excise, sales, use, value-added, goods and
services, consumption, and other taxes, levies, or duties now or hereafter
levied or imposed. Except for taxes on Company’s net income, Vendor shall be
liable for and pay all other taxes and levies, regardless of whether included on
any statement or report. Company assumes no responsibility for paying any of the
foregoing on behalf of Vendor. Vendor assumes complete and sole responsibility
for payment of any of the foregoing owed by Vendor. Vendor shall provide such
information and certifications, including a Form W-9 certifying Vendor’s tax
identification number, to Company for tax reporting purposes. Notwithstanding
the foregoing, Company shall reimburse Vendor for sales tax due on pass-through
costs payable by Company, including taxes on direct mail.
 
 
 
-14-

 
 
3.5         Audit Rights. During the Term and for a period of one year
thereafter, Vendor will maintain true and correct records of all fees, expenses,
and costs incurred and all transactions reasonably necessary to calculate all
amounts paid or payable to Vendor under this Agreement. Upon no less than 20
days prior written notice and not more than once in any six-month period,
Company may audit the books and records of Vendor for the purpose of verifying
fees, costs, and expenses paid or payable to Vendor under this Agreement. At the
election of Company, any such audit will be conducted by a reputable,
independent certified public accounting firm at Company’s expense. Each audit
will be conducted during regular business hours at Vendor’s offices. Vendor will
promptly pay to Company the amount of any overpayments revealed by an audit. In
the event an audit reveals an overpayment of greater than 10% of the amounts
paid to Vendor for the audited period, Vendor will, in addition to paying the
amount of any such overpayment, reimburse or pay Company the reasonable expenses
incurred by Company in connection with such audit.
 

 
ARTICLE IV
TERM AND TERMINATION
 
4.1         Term. The term of this Agreement shall commence as of the Effective
Date and shall continue until terminated in accordance with this Agreement
(“Term”).
 
4.2         Early Termination for Cause. Either Party may terminate this
Agreement (subject to the provisions that are to survive any such termination)
upon written notice in the event that the other Party: (i) makes an assignment
for the benefit of creditors; (ii) commences or has commenced against it any
action appointing a receiver over its assets; (iii) commences or has commenced
against it any proceeding in bankruptcy, insolvency, or reorganization pursuant
to bankruptcy laws or any debtor’s moratorium which, in the case of an
involuntary proceeding, is not dismissed within ninety (90) days of its filing;
(iv) breaches any material term or provision hereof, and such Party fails to
cure such breach within thirty (30) days following written notice detailing such
breach from the non-breaching Party. For the avoidance of doubt, Company’s
breach of and failure to cure any payment obligations under Section 3.1(a)
constitute terminable events under clause (iv) of this Section 4.2.
 
4.3         Effect on Rights.
 
(a)          Termination of this Agreement by either Party shall not act as a
waiver of any breaches of this Agreement and shall not act as a release of
either Party from any liability for breaches of this Agreement. Any payments due
one Party to the other that have accrued before termination of this Agreement
for any reason, including outstanding credits, shall be due and payable within
thirty (30) days after the date of termination.
 
(b)          If bankruptcy, insolvency, liquidation, assignment for the benefit
of creditors, appointment of a receiver, cessation of business, or similar or
related event or action by Company results in a termination of Vendor’s right to
receive the Market Capitalization Event Shares prior to the Market
Capitalization Event Shares being earned, then, at the election of Vendor,
Vendor’s obligations to provide the Platform Support shall terminate, and all of
Company’s payment obligations for continuing Platform Support shall terminate;
provided, however, that in any such event, Company may elect to acquire
Perpetual Platform Support by payment of the Perpetual Platform Support Cash
Consideration, in which case Vendor’s obligation to provide the Perpetual
Platform Support shall continue in perpetuity as provided in this Agreement.
 
(c)          Notwithstanding anything to the contrary in this Agreement, (i) the
Platform License and all rights granted to Company thereunder; (ii) Company’s
right to receive the Frozen Platform and all rights granted to Company with
respect to the Frozen Platform; (iii) Company’s ownership and rights in the
Company Platform Audience; and (iv) all of Company’s licenses and ownership
rights in Deliverables that, in each case, have come into effect prior to the
termination date shall not be terminated or cease by reason of any termination
of this Agreement by either Party for any reason, and the provision of Section
2.1, Section 2.2, and 2.4 relating to the foregoing shall survive any
termination of this Agreement.
 
 
 
-15-

 
 
4.4         Survival. Termination of this Agreement for any reason shall not
release any party from any liabilities or obligations set forth in this
Agreement which (i) the parties have expressly agreed shall survive any such
termination or expiration, or (ii) by their nature would be intended to be
applicable following any such termination or expiration including, but not
limited to, Section 4.3, this Section 4.4, Article V, Article VI, Article VII
and Article VIII.
 
 
ARTICLE V
REPRESENTATIONS AND WARRANTIES
 
5.1         Representations and Warranties of Company. Company represents and
warrants to Vendor as follows:
 
(a)          Company is a corporation duly organized, validly existing, and in
good standing under the laws of the State of Delaware and has all requisite
corporate power and authority to enter into this Agreement.
 
(b)          This Agreement constitutes a valid and legally binding obligation
of Company, enforceable against Company in accordance with its terms.
 
(c)          The execution, delivery, and performance of this Agreement by
Company will not result in any violation or be in conflict with or constitute,
with or without the passage of time or giving of notice (or both), a default
under any instrument, judgment, order, writ, decree, license, contract, or
agreement to which Company is a party or bound.
 
5.2         Representations and Warranties of Vendor. Vendor represents and
warrants to Company as follows:
 
(a)          Vendor is a limited liability company duly organized, validly
existing, and in good standing under the laws of the State of Florida and has
all requisite power and authority to enter into this Agreement.
 
(b)          This Agreement constitutes a valid and legally binding obligation
of Vendor, enforceable against Vendor in accordance with its terms.
 
(c)          The execution, delivery, and performance of this Agreement by
Vendor will not, with or without the passage of time or giving of notice (or
both):
 
(i)
violate or conflict with any provision of Vendor’s Governing Documents or any
Laws to which Vendor or Vendor assets or properties (including the Platform) is
subject or by which any of them is bound;
 
(ii)
violate or conflict with any Laws to which Vendor or Vendor assets or properties
(including the Platform) is subject or by which any of them is bound;
 
(iii)
violate or conflict with, result in a breach of any provision of, or constitute
a default, or otherwise cause any loss of any benefit under any Contract or
other obligation to which Vendor or Vendor’s business is a party or by which any
of Vendor’s assets or properties (including the Platform) are bound, or result
in the termination or cancellation of any Contract to which Vendor is a party or
by which any of Vendor’s assets or properties (including the Platform) are
bound, or give rise to any rights of others (including rights of termination,
foreclosure, cancellation, or acceleration), in or with respect to the Platform
or Vendor’s business;
 
(iv)
give any Governmental Authority or other Person the right to challenge this
Agreement or any aspect of the transactions contemplated hereby to exercise any
remedy or obtain any relief under any Law to which Vendor or Vendor’s business
or any of Vendor’s assets or properties (including the Platform) may be subject;
or
 
 
 
-16-

 
 
(v)
result in, require, or permit the creation or imposition of any Lien upon or
with respect to any of the assets or properties owned, leased, or used by Vendor
in the operation of its business, including the Platform.
 
(d)          All Governmental Authorizations and other Consents required to be
obtained, given, or made by Vendor in connection with the execution, delivery,
and performance of this Agreement by Vendor or the consummation of the
transactions contemplated hereby have been obtained, given, or made.
 
(e)          Vendor is operating and has always operated the Platform and
Vendor’s business in compliance in all material respects with all applicable
Laws, including Laws with respect to (1) the collection, use, sharing,
licensing, transfer, and safeguarding of Personally Identifiable Information;
(2) email, facsimile, telephone (land, wireless, or cellular) or text messaging,
advertising or solicitations; and (3) fair and accurate advertising, and Vendor
has not received any notice, Order, or other communication from any Governmental
Authority of any alleged, actual, or potential violation of or failure to comply
with any Law.
 
(f)          There are no Actions presently pending, threatened, or contemplated
against Vendor or any predecessor thereto and there are no facts that could
reasonably serve as a basis for any such Action. There are no, and during the
past five (5) years have not been any, unsatisfied or outstanding Orders
against, binding upon, or adversely affecting Vendor or any predecessor thereto,
the Platform, or Vendor’s business. Vendor has not received any claims, threats,
or notices claiming any violation of any third party Intellectual Property
Rights related to the Platform or in the conduct of Vendor’s business. No
Actions are currently pending or have been filed against or by Vendor or any
predecessor thereto or any of Vendor’s Affiliates for any violation of any
Intellectual Property Rights of any third party, and there is no basis for a
third party to assert any claim or bring any Action for any violation,
infringement, or misappropriation of any Intellectual Property Right of any
third party.
 
(g)          Vendor owns or possesses all legal and ownership rights to the
Platform, Platform Technology, and Platform Documentation free and clear of all
Liens and has all legal rights necessary for the provision of any services or
support and grant of any licenses or ownership rights to Company in accordance
with this Agreement.
 
(h)          The Frozen Platform, when delivered to Company, will include all
components of the Platform, Platform Technology, and Platform Documentation that
are necessary for Company to continue to use, access, operate and maintain the
Platform as set forth in this Agreement.
 
(i)          Vendor has not entered into any contract nor made any commitments
that will or may impair Company’s rights under this Agreement.
 
(j)          All Persons who have contributed to the creation, invention, or
development of the Platform, Platform Documentation, or any Intellectual
Property Rights related to any of the foregoing have assigned to Vendor all of
their rights therein that do not vest initially in Vendor by operation of Law.
Vendor takes reasonable actions to protect and maintain (1) any trade secrets
and Confidential Information that constitute Intellectual Property Rights
related to the Platform, including executing confidentiality and non-disclosure
agreements with employees and contractors, and (2) the confidentiality,
integrity, and security of its Software, databases, systems, networks, and
Internet websites, and information stored or contained therein or transmitted
thereby, and all transactions consummated in connection therewith, from any
unauthorized use, access, interruption, or modification by third parties,
including the use of reliable encryption protection (or an equivalent).
 
(k)          All Software related to the Platform or that is included in the
Platform Documentation substantially conforms to all existing documentation for
its use in the operation of the Platform and the conduct of Vendor’s business as
currently conducted, and is functioning in all material respects in accordance
with applicable specifications. Vendor has not incorporated into the Platform or
otherwise accessed, used, or distributed any Open Source Software, in whole or
in part, in connection with the Platform.
 
 
 
-17-

 
 
(l)          Concurrently with the execution and delivery of this Agreement by
the Parties, Vendor has delivered to Company a disclosure letter that contains
the names of all Existing Vendor Members and the Existing Vendor Member
Designee.
 

 
ARTICLE VI
CONFIDENTIALITY
 
6.1         Confidential Information.
 
(a)          A Party receiving Confidential Information from the other Party
will not, during or subsequent to the term of this Agreement, use the disclosing
Party’s Confidential Information for any purpose whatsoever other than the
performance of its obligations or exercise of its rights under this Agreement,
or disclose the disclosing Party’s Confidential Information to any third party.
The receiving Party further agrees to take all reasonable precautions to prevent
any unauthorized disclosure of the disclosing Party’s Confidential Information
including, but not limited to, limiting access to the disclosing Party’s
Confidential Information to employees, subcontractors, or independent
contractors who require access for the performance of obligations or exercise of
rights under this Agreement, limiting the scope of access afforded such persons
to the narrowest scope of access required for the performance of obligations or
exercise of rights under this Agreement, and having each employee,
subcontractor, or independent contractor of the receiving Party, if any, with
access to any of disclosing Party’s Confidential Information be bound by
nondisclosure and confidentiality obligations (by contract, duties, or
otherwise) applicable to Confidential Information that are no less stringent
than the confidentiality provisions of this Agreement.
 
(b)          Nothing in this Agreement will prevent the receiving Party from
disclosing Confidential Information of the disclosing Party to the extent the
receiving Party is legally compelled to do so by any governmental or judicial
agency or body pursuant to proceedings over which such agency or body has
jurisdiction; provided, however, that prior to any such disclosure, the
receiving Party shall: (i) assert the confidential nature of the Confidential
Information to the agency or body; (ii) where permitted, immediately notify the
disclosing Party in writing of the agency’s or body’s request to disclose
Confidential Information; (iii) cooperate fully with the disclosing Party in
protecting against any such disclosure and/or obtaining a protective order
narrowing the scope of the compelled disclosure and protecting its
confidentiality; and (iv) in any event only disclose such Confidential
Information, or portion thereof, specifically requested by the agency or body.
 
(c)          Upon the termination of this Agreement, or upon the disclosing
Party’s earlier request, the receiving Party will deliver to the disclosing
Party (and will not recreate or deliver to anyone else) all of the disclosing
Party’s Confidential Information that the receiving Party may have in its
possession or control; or upon the disclosing Party’s request, the receiving
Party will destroy all Confidential Information of the disclosing Party in its
possession, including all copies, and confirm in writing that it has complied
with the obligations set forth in this Section 6.1(c). However, this Section
6.1(c) will not apply to any Confidential Information of Vendor that is embedded
in or a part of any of the Development Services or Deliverables licensed to or
owned by Company under this Agreement.
 

 
ARTICLE VII
INDEMNIFICATION
 
7.1         Indemnification.
 
(a)          Company will defend, indemnify, and hold harmless Vendor and each
of Vendor’s Affiliates, officers, directors, employees, and agents against and
in respect of any loss, debt, liability, damage, obligation, claim, demand,
fines, penalties, forfeitures, judgment, or settlement of any nature or kind,
known or unknown, liquidated or unliquidated, including without limitation all
reasonable costs and expenses incurred (legal, accounting, or otherwise)
(collectively, “Damages”) arising out of, resulting from, or based upon any
claim, action, or proceeding by any third party, including any governmental or
regulatory body, alleging facts or circumstances constituting or giving rise to
(i) a breach of the obligations, representations, or warranties of Company set
forth in this Agreement; (ii) violation of applicable Law or Order by Company;
or (iii) infringement or misappropriation of any Intellectual Property Rights of
any third party stemming from use of Company’s Intellectual Property Rights in
connection with this Agreement.
 
 
 
-18-

 
 
(b)          Vendor will defend, indemnify, and hold harmless Company and each
of Company’s Affiliates, officers, directors, employees, and agents against and
in respect of any Damages arising out of, resulting from, or based upon any
claim, action, or proceeding by any third party, including any governmental or
regulatory body, alleging facts or circumstances constituting or giving rise to
(i) a breach of the obligations, representations, or warranties of Vendor set
forth in this Agreement; (ii) violation of applicable Law or Order by Vendor; or
(iii) infringement or misappropriation of any Intellectual Property Rights of
any third party stemming from the licensing, use, operation or support of the
Platform, Platform Documentation, Platform Technology, Platform Functionality,
Platform Audiences, and Vendor’s Intellectual Property Rights as contemplated by
this Agreement.
 
7.2         Indemnification Process.
 
(a)          Promptly after receipt by an indemnified Party of notice of a claim
from a third party (a “Third Party Claim”) which may give rise to a claim for
indemnification hereunder, such indemnified Party shall, if a claim is to be
made against an indemnifying Party, give notice to the indemnifying Party of
such Third Party Claim. Notwithstanding the foregoing, the failure to notify or
any delay in notifying the indemnifying Party will not relieve the indemnifying
Party of any liability that it may have to any indemnified party, except to the
extent that the indemnifying Party demonstrates that the defense of such action
is materially prejudiced by the indemnified Party’s failure to give or delay in
giving such notice, and then only to the extent of such prejudice.
 
(b)          Any indemnifying Party will have the right to defend the
indemnified Party against the Third Party Claim with counsel of its choice
reasonably satisfactory to the indemnified Party so long as (i) the indemnifying
Party notifies the indemnified Party in writing within ten (10) business days
after the indemnified Party has given notice of the Third Party Claim that the
indemnifying Party will indemnify the indemnified Party from and against such
Third Party Claim as required under this Agreement; (ii) the indemnifying Party
has (and, if the indemnified Party so requests, provides the indemnified Party
with reasonable evidence that the indemnifying Party has) the financial
resources (which could include insurance coverage) to defend against the Third
Party Claim and fulfill its indemnification obligations hereunder; and (iii) the
indemnifying party conducts the defense of the Third Party Claim in a
commercially reasonable manner.
 
(c)          So long as the indemnifying Party is conducting the defense of the
Third Party Claim in accordance with the foregoing provisions of this Section
7.2, and provided there is no conflict in the interest of the indemnified Party
and the indemnifying Party, (i) the indemnified Party may retain separate
co-counsel at its sole cost and expense and participate in the defense of the
Third Party Claim; (ii) the indemnified Party will not consent to the entry of
any judgment or enter into any settlement with respect to the Third Party Claim
without the prior written consent of the indemnifying Party; and (iii) the
indemnifying Party will not consent to the entry of any judgment or enter into
any settlement with respect to the Third Party Claim without the prior written
consent of the indemnified Party (not to be withheld, conditioned, or delayed
unreasonably), provided, however, that no consent of the indemnified Party shall
be required if the settlement contains an unconditional release of the
indemnified Party from all liability and adverse actions with respect to such
Third Party Claim and does not subject the indemnifying Party to any injunction
or other equitable relief.
 
(d)          In the event any of the foregoing conditions in this Section 7.2 is
or becomes unsatisfied in any material respect, however, (i) the indemnified
Party may defend against, and consent to the entry of any judgment or enter into
any settlement with respect to, the Third Party Claim in any manner it
reasonably may deem appropriate, provided, before effecting any compromise or
settlement, the indemnified Party shall solicit and obtain the consent of the
indemnifying Party, such consent not to be unreasonably withheld, conditioned,
or delayed; (ii) the indemnifying Party will reimburse the indemnified party
promptly and periodically for the costs of defending against the Third Party
Claim (including reasonable attorneys’ fees and expenses) to the extent the
indemnifying Party is obligated to provide indemnity hereunder; and (iii) the
indemnifying Party will remain responsible for any Damages the indemnified Party
may suffer resulting from, arising out of, relating to, in the nature of, or
caused by the Third Party Claim to the fullest extent that the indemnifying
Party is obligated to provide indemnity under this Article VII.
 
 
 
-19-

 
 

 
ARTICLE VIII
GENERAL PROVISIONS
 
8.1         Entire Agreement. This Agreement, including the Exhibits attached
hereto, all of which are hereby incorporated by reference, constitutes the
complete and exclusive statement of agreement between the parties and supersedes
all prior agreements, understandings, and communication of any kind by and
between the Parties, whether written or oral, with respect to the subject matter
hereof. Upon the execution and delivery of this Agreement by the Parties, the
Parties agree that the Master Services Agreement effective as of August 1, 2017
between the Parties is hereby terminated.
 
8.2         Amendments and Waivers. This Agreement may be amended, modified,
superseded, or cancelled, and the terms and conditions hereof may be waived,
only by a written instrument signed by the Parties hereto or, in the case of a
waiver, by the Party waiving compliance, in a document that refers to this
Agreement. No delay on the part of any Party in exercising any right, power, or
privilege hereunder will operate as a waiver thereof, nor will any waiver on the
part of any Party of any right hereunder, nor any single or partial exercise of
any rights hereunder, preclude any other or further exercise thereof or the
exercise of any other right hereunder.
 
8.3         Assignment. Neither Party may assign or otherwise transfer or
delegate this Agreement or any of a Party’s rights, duties, or obligations under
this Agreement to another person or entity without the prior written consent of
the other Party. Notwithstanding the foregoing, this Agreement may be assigned
or transferred by a Party without the consent of the other Party to any
Affiliate of the assigning Party or any person or entity that acquires all or
substantially all of the assets of the assigning Party or that succeeds the
assigning Party by operation of law. Nothing herein will prohibit or restrict a
change of control of either Party or any Affiliate of that Party or require the
consent of the other Party to any assignment or transfer of this Agreement in
connection with any change of control of the assigning Party. This Agreement
will be binding on and inure to the benefit of each Party hereto and to each
Party's respective permitted successors and assigns.
 
8.4         Notices. Any notice required or permitted under this Agreement will
be considered to be effective (i) upon receipt by recipient as indicated on the
courier’s receipt in the case of delivery by courier or messenger service; or
(ii) upon receipt of an Electronic Transmission by the Party that is the
intended recipient of the Electronic Transmission. The record addresses,
facsimile numbers of record, and electronic mail addresses of record for the
Parties are set forth on the signature page to this Agreement and may be changed
from time to time by notice from the changing Party to the other Party pursuant
to the provisions of this Section 8.4.

 
8.5         Marketing and Communications.
 
(a)          Except as may be required, as determined in good faith by the
disclosing party, by applicable law, rules, or regulations or the rules of any
securities exchange or market, neither Party will make any public statement or
release concerning this Agreement or any of the transactions contemplated by
this Agreement, except for such written information as has been approved in
advance in writing as to form and content by the other Party, which approval
will not be unreasonably withheld. Notwithstanding the foregoing, neither Party
shall have the right to review or approve any filings or other disclosures that
the other Party determines in good faith are reasonably required to be made in
any filings with the Securities and Exchange Commission, with any other
governmental agency, or any securities exchange or market. The Parties
acknowledge that Company will be required to disclose this Agreement in
Company’s filings with the Securities and Exchange Commission.
 
(b)          During the Term of this Agreement, each Party may refer to the
existence of this Agreement and to the name of the other Party in marketing
communications to customers and partners using mutually-approved language
describing the relationship, such approval not to be unreasonably withheld.
 
8.6         Independent Parties. The relationship of the Parties is that of
independent contractors. Nothing contained in this Agreement will be construed
as creating a joint venture, agency, employment, or partnership relationship
among the Parties hereto nor will any Party have the right, power, or authority
to create any obligation or duty, express or implied, on behalf of any other
Party.
 
 
 
-20-

 
 
8.7         Force Majeure. Neither Party will be liable hereunder by reason of
any failure or delay in the performance of its obligations on account of
strikes, shortages, riots, insurrection, terrorism, fires, flood, storm,
explosions, earthquakes, Internet or telecommunication failures or outages, acts
of God, war, governmental action, or any other similar cause that is beyond the
reasonable control of such Party. A Party experiencing a delaying event shall
work diligently and promptly to mitigate the impact and length of the delay. If,
in the reasonable judgment of the party not experiencing a delaying event, a
delaying event applicable to the other party materially and adversely impacts or
is reasonably likely to materially and adversely impact, either by reason of the
length of the delay or the nature of the delaying event, the ability of the
party experiencing the delaying event to perform its obligations under this
Agreement in a timely manner, the party not experiencing the delaying event may
elect to perform itself or have third parties perform the obligations of the
party experiencing the delaying event without liability to the party
experiencing the delaying event.
  

8.8         Further Assurances. Each Party agrees to execute and deliver any and
all further documents, and to perform such other acts, as may be reasonably
necessary or expedient to carry out and make effective this Agreement.
 
8.9         Choice of Law. This Agreement, its construction and the
determination of any rights, duties, or remedies of the parties arising out of
or relating to this Agreement will be governed by, enforced under, and construed
in accordance with the laws of the State of Florida, USA, regardless of the laws
that might otherwise govern under applicable principles of conflicts of laws of
such state. The parties exclude the application of the 1980 United Nations
Convention on Contracts for the International Sale of Goods if otherwise
applicable to this Agreement.
 
8.10       Severability. Each term, covenant, condition, or provision of this
Agreement will be viewed as separate and distinct, and in the event that any
such term, covenant, condition, or provision will be deemed to be invalid or
unenforceable, the court finding such invalidity or unenforceability will modify
or reform this Agreement to give as much effect as possible to the terms and
provisions of this Agreement. Any term or provision which cannot be so modified
or reformed will be deleted and the remaining terms and provisions will continue
in full force and effect.
 
8.11       Interpretation. Every provision of this Agreement is the result of
full negotiations between the Parties, both of whom have either been represented
by counsel throughout or otherwise been given an opportunity to seek the aid of
counsel. Each Party hereto further agrees and acknowledges that it is
sophisticated in legal affairs and has reviewed this Agreement in detail.
Accordingly, no provision of this Agreement shall be construed in favor of or
against any Party hereto by reason of the extent to which any such Party or its
counsel participated in the drafting thereof. Captions and headings of sections
contained in this Agreement are for convenience only and shall not control the
meaning, effect, or construction of this Agreement. Time periods used in this
Agreement shall mean calendar periods (i.e., days, months, and years) in the
State of Florida, USA, unless otherwise expressly indicated. All references to
fees, expenses, costs, and payments thereof are in U.S. Dollars. The English
language shall apply to any interpretation of this Agreement. Except as
otherwise provided or if the context otherwise requires, whenever used in this
Agreement, (i) any noun or pronoun shall be deemed to include the plural and the
singular as well as the masculine, feminine, and neuter genders, (ii) the terms
“include,” “includes,” and “including” shall be deemed to be followed by the
phrase “without limitation,” (iii) the word “or” shall be inclusive and not
exclusive, (iv) all references to Articles, Sections, subsections, preambles, or
recitals, refer to the Articles, Sections, subsections, preamble, and recitals
of this Agreement, and all references to Schedules refer to the Schedules
attached to this Agreement or delivered with this Agreement, as appropriate, and
all references to Exhibits refer to the Exhibits attached to this Agreement,
each of which is made a part of this Agreement for all purposes, (v) the terms
“hereunder,” “hereof,” “hereto,” and words of similar import shall unless
otherwise stated be deemed references to this Agreement as a whole and not to
any particular Article, Section, or other provision hereof, (vi) the terms
“dollars” or “$” means United States dollars, (vii) reference to any agreement,
document, or instrument means such agreement, document, or instrument as amended
or modified through the date hereof in accordance with the terms thereof and
includes all addenda, exhibits, and disclosure schedules thereto, (viii) any
reference to any Person includes such Person’s successors and assigns but, if
applicable, only if such successors and assigns are permitted by this Agreement,
and (ix) any reference to any governmental authority includes any designee
thereof or successor thereto. In the event of any inconsistency between the
statements made in the body of this Agreement and those contained in the
Schedules (other than an express exception to a specifically identified
statement), those in this Agreement shall control. Any disclosures in any
Schedule or in any other transaction document of any information that is not
required under the terms hereof or thereof to be disclosed herein or therein
shall not change or diminish the disclosure requirements herein or therein.
 
 
 
-21-

 
 
8.12        Dispute Resolution, Forum.
 
(a)          If a dispute or claim arises between the Parties relating to this
Agreement, before either Company or Vendor pursues other available remedies, the
Party asserting the dispute or claim shall notify the other Party of the nature
of the dispute or claim and request that persons with decision making authority
regarding the dispute or claim from each Party (together with their respective
counsel) confer, at a mutually convenient date and time, by a mutually
convenient means (e.g., in person or by telephone, video conferencing, or other
electronic means), and at a mutually convenient place (in the event an in person
meeting is agreed upon by the Parties), to attempt to a resolve the dispute or
claim. No such attempt to resolve the dispute or claim shall be deemed to
vitiate or reduce the obligations and liabilities of Company or Vendor hereunder
or be deemed a waiver by Company or Vendor of any remedies to which Company or
Vendor would otherwise be entitled hereunder. Any offers of settlement or
compromise made during such attempt to resolve the dispute or claim shall be
inadmissible in any court or arbitration proceeding to prove a Party’s liability
with respect to the dispute or claim, nor shall any offer of settlement or
compromise constitute or be construed as an admission of any liability with
respect to the dispute or claim. Notwithstanding the foregoing, either Party may
seek specific performance and injunctive relief from a court of competent
jurisdiction in the Dispute Resolution Venue in order to maintain the status quo
while the procedure set forth in this Section 8.12(a) is being followed. If the
Parties are unable to agree upon a mutually convenient date and time, means, or
place to confer within three (3) days after the asserting Party’s notice of
dispute or claim is effective in accordance with Section 8.4, or if the Parties
confer and do not reach a resolution of the dispute or claim, each of the
Parties shall be entitled to purse arbitration under Section 8.12(b).
 
(b)          In the event a dispute or claim is not resolved under the procedure
set forth in Section 8.12(a), the Parties consent to and agree that any dispute
or claim arising out of, or in any way related to, this Agreement shall be
submitted to binding arbitration in the Dispute Resolution Venue, and conducted
in accordance with the Judicial Arbitration and Mediation Service (“JAMS”) rules
of practice then in effect or such other procedures as the Parties may agree in
writing, and the Parties expressly waive any right they may otherwise have to
cause any such action or proceeding to be brought or tried elsewhere. The
Parties further agree that (i) any request for arbitration shall be made in
writing and must be made within a reasonable time after the claim, dispute, or
other matter in question has arisen; provided however, that in no event shall
the demand for arbitration be made after the date that institution of legal or
equitable proceedings based on such claim, dispute, or other matter would be
barred by the applicable statue(s) of limitations; (ii) the appointed arbitrator
must be a former or retired judge or attorney at law with at least ten (10)
years’ experience in commercial matters; (iii) costs and fees of the arbitrator
shall be borne by the Parties equally, unless the arbitrator or arbitrators
determine otherwise; (iv) depositions may be taken and other discovery may be
obtained during such arbitration proceedings to the same extent as authorized in
civil judicial proceedings; and (v) the award or decision of the arbitrator,
which may include equitable relief, shall be final, and judgment may be entered
on such award in accordance with applicable law in any court having jurisdiction
over the matter. The arbitrator shall be required to follow applicable law in
rendering the arbitrator’s decision.
 
(c)          TO THE EXTENT PERMITTED BY APPLICABLE LAW, EACH PARTY HEREBY
KNOWINGLY, VOLUNTARILY, AND INTENTIONALLY WAIVES, TO THE FULLEST EXTENT
PERMITTED BY APPLICABLE LAW, THE RIGHT TO TRIAL BY JURY IN ANY LEGAL PROCEEDING
ARISING OUT OF OR RELATING TO THIS AGREEMENT OR THE TRANSACTIONS CONTEMPLATED
HEREBY.
 
(d)          The Parties acknowledge and agree that money damages may not be a
sufficient remedy for a breach of certain provisions of this Agreement,
including but not limited to Article VI, and accordingly, a non-breaching Party
may be entitled to specific performance and injunctive relief as remedies for
such violation. Accordingly, the Parties agree that a non-breaching party may
seek relief in a court of competent jurisdiction in the Dispute Resolution Venue
for the purposes of seeking equitable relief hereunder, and that such remedies
shall not be deemed to be exclusive remedies for a violation of the terms of
this Agreement but shall be in addition to all other remedies available to the
non-breaching party at law or in equity.
 
(e)          In any action or other proceeding by which a Party either seeks to
enforce its rights under this Agreement, or seeks a declaration of any rights or
obligations under this Agreement, the prevailing party will be entitled to
reasonable attorneys’ fees, and subject to Section 8.12(b) above, reasonable
costs and expenses incurred to resolve such dispute and to enforce any final
judgment.
 
 
 
-22-

 
 
(f)          No remedy conferred on a Party by any of the specific provisions of
this Agreement is intended to be exclusive of any other remedy, and each and
every remedy will be cumulative and will be in addition to every other remedy
given hereunder or now or hereafter existing at law or in equity or by statute
or otherwise. The election of one or more remedies by a Party will not
constitute a waiver of the right to pursue other available remedies.
 
8.13        Counterparts; Facsimile or PDF Signature. This Agreement may be
executed in counterparts, each of which will be deemed an original hereof and
all of which together will constitute one and the same instrument. This
Agreement may be executed by facsimile, PDF signature, or other electronic means
by either Party, and any such signature shall be deemed binding for all purposes
hereof, without delivery of an original signature being thereafter required.
 
 
[Remainder of Page Intentionally Left Blank; Signature Page and Exhibits Follow]
 
 
 
-23-

 
 
IN WITNESS WHEREOF, the parties have executed this Agreement as of the Effective
Date.
 
Vendor
 
DealerX Partners, LLC
        
  

By:    /s/ Jeffrey Tognetti
          Jeffrey Tognetti
          Manager and President
 
Contact Name:
Jeffrey Tognetti
Contact Address:
DealerX Partners, LLC
360 Ocean Drive, Suite 1001S
Key Biscayne, Florida 33149
Contact Telephone Number:
212.794.3333
Contact Facsimile Number:
 
Contact Email Address:
jeff@dealerx.com
 
With copy to:
Cody Winchester
Phillips Ryther & Winchester
124 South 600 East
Salt Lake City, Utah 84103
Facsimile No.: 801.935.4936
Email Address: czw@prwlawfirm.com
 
And a copy to:
Rodney A. Fields
Lewis Thomason
One Centre Square, Fifth Floor
620 Market Street
Knoxville, Tennessee 37092
Facsimile No.: 865.523.6529
Email Address: rfields@lewisthomason.com
Company
 
Autobytel Inc.
 
 
By:    /s/ Jeffrey H. Coats    

          Jeffrey H. Coats     
          President and Chief Executive Officer
 
Contact Name:
Jeffrey H. Coats
Contact Address:
Autobytel Inc.
18872 MacArthur Blvd., Suite 200
Irvine, California 92612-1400
Contact Telephone Number:
949.862.4543
Contact Facsimile Number:
949. 797.0404
Contact Email Address:
jeffc@autobytel.com
 
With copy to:
Autobytel Inc.
Legal Department
18872 MacArthur Blvd. Suite 200
Irvine, California 92612-1400
Facsimile No.: 949.862.1323
Email Address:ABTLLegal@autobytel.com
 

 
 
 
-24-

 
This Exhibit has been omitted in accordance with Item 601(b)(2) of Regulation
S-K.  AutoWeb, Inc. will furnish supplementally a copy of any omitted schedule
or exhibit to the Securities and Exchange Commission upon request; provided,
however, that AutoWeb, Inc. may request confidential treatment pursuant to Rule
24b-2 of the Securities Exchange Act of 1934, as amended, for the exhibit so
furnished.
 
Exhibit A
 
Platform Support and Service Level Schedule
 
 
 
 
 
-25-

 
This Exhibit has been omitted in accordance with Item 601(b)(2) of Regulation
S-K.  AutoWeb, Inc. will furnish supplementally a copy of any omitted schedule
or exhibit to the Securities and Exchange Commission upon request; provided,
however, that AutoWeb, Inc. may request confidential treatment pursuant to Rule
24b-2 of the Securities Exchange Act of 1934, as amended, for the exhibit so
furnished.
 
Exhibit B
 
Reimbursable Platform Operating Expenses Schedule
 
 
 
 
 
-26-
